                     Case 1:20-cv-02885-BAH Document 25 Filed 10/23/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                  GRANT TURNER, et al.                         )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-2885-BAH
        U.S. AGENCY FOR GLOBAL MEDIA, et al.                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         The Reporters Committee for Freedom of the Press and 16 media organizations identified in Exhibit 1           .


Date:          10/23/2020                                                                /s/ Bruce D. Brown
                                                                                         Attorney’s signature

                                                                              Bruce D. Brown (D.C. Bar No. 457317)
                                                                                     Printed name and bar number
                                                                                               !
                                                                         Reporters Committee for Freedom of the Press!!
                                                                               1156 15th Street NW, Suite 1020!!
                                                                                    Washington, D.C. 20005

                                                                                               Address

                                                                                         bbrown@rcfp.org
                                                                                            E-mail address

                                                                                          (202) 795-9301
                                                                                          Telephone number

                                                                                          (202) 795-9310
                                                                                             FAX number
        Case 1:20-cv-02885-BAH Document 25 Filed 10/23/20 Page 2 of 2




                                      EXHIBIT 1

Committee to Protect Journalists
Free Press
Freedom of the Press Foundation
The Media Institute
MPA – The Association of Magazine Media
National Press Club Journalism Institute
National Press Club
National Press Photographers Association
News Leaders Association
Online News Association
PEN America
Radio Television Digital News Association
Reporters Without Borders USA
Society of Environmental Journalists
Society of Professional Journalists
Tully Center for Free Speech
